Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 1 of 8 PageID #: 192




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 KEVIN M. WARGO                     )
                                    )
           Plaintiff,               )                   Civil Action No. 20-711-LPS-SRF
                                    )
      v.                            )
                                    )
 DISASSEMBLY HOLDINGS, LLC, et al., )
                                    )
           Defendants.              )

                               REPORT AND RECOMMENDATION

      I.   INTRODUCTION

           Presently before the court in this declaratory judgment action is a motion to dismiss for

 failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil

 Procedure 12(b)(6) filed by defendant Disassembly Holdings, LLC (“Disassembly”). 1 (D.I. 6) 2

 For the following reasons, the court recommends GRANTING Disassembly’s motion.

     II.   BACKGROUND 3

           Plaintiff Kevin M. Wargo (“Mr. Wargo”) signed the “Operating Agreements” 4 of two

 limited liability companies, co-defendants Gulfstream GIV-1177, LLC (“Gulfstream”) and



 1
   Disassembly is a member of co-defendants Gulfstream GIV-1177, LLC (“Gulfstream”) and
 Falcon 20-257, LLC (“Falcon”). (D.I. 1 at ¶¶ 17, 19) Disassembly moves to dismiss the
 complaint “individually and derivatively on behalf of” Gulfstream and Falcon. (D.I. 6 at 1; D.I.
 7 at 1 n.1, 13) The court refers to Gulfstream, Falcon, and Disassembly collectively as
 “Defendants.”
 2
   The briefing for the pending motion is as follows: defendant’s opening brief (D.I. 7), plaintiff’s
 answering brief (D.I. 8), and defendant’s reply brief (D.I. 9).
 3
   The facts in this section are based upon allegations in the complaint, which the court accepts as
 true for the purposes of the present motion to dismiss. See Umland v. Planco Fin. Servs., 542
 F.3d 59, 64 (3d Cir. 2008).
 4
   The court refers to the Gulfstream GIV-1177, LLC Operating Agreement as the “Gulfstream
 Operating Agreement,” the Falcon 20-257, LLC Operating Agreement as the “Falcon Operating
 Agreement,” and both together as the “Operating Agreements.” (See D.I. 1 at ¶¶ 18, 20) Both
 agreements are among the documents attached to the complaint as Exhibits A and B. (D.I. 1-1;
Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 2 of 8 PageID #: 193




 Falcon 20-257, LLC (“Falcon”). (D.I. 1 at ¶¶ 17–20) He signed both Operating Agreements in

 identical fashion in three places: (1) as the “Manager” of the respective “Company,” (2)

 separately as a “Manager,” and (3) as a “Member” of another entity, Strong Tower Properties II,

 LLC (in the Gulfstream Operating Agreement) and Dumont Group Properties II, LLC (in the

 Falcon Operating Agreement). (Id. at ¶¶ 18, 20; D.I. 1-1 at 44; D.I. 1-2 at 43) Disassembly also

 signed the Operating Agreements as a “Member” of both Gulfstream and Falcon. (D.I. 1 at ¶¶

 17, 19; D.I. 1-1 at 44; D.I. 1-2 at 43)

         Each Operating Agreement defines the term “party” as “a signatory to this Agreement,

 including a Member, member of Management and any successor to any of the foregoing.” (D.I.

 1-1 at 42, § 15.6; D.I. 1-2 at 41, § 15.6) The Operating Agreements also contain the following

 “substantively identical” dispute resolution clause:

         [A]ll disputes, claims, questions, or differences shall be finally settled by arbitration
         administered by the American Arbitration Association before a single arbitrator
         in accordance with the provisions of its Commercial Arbitration Rules. . . . Unless
         otherwise mutually agreed to by the parties, the AAA arbitration shall take place in
         Chicago, Illinois, if requested by the Strong Tower, or in Wilmington, Delaware, if
         requested by the Investor Member.

 (D.I. 1 at ¶ 15; D.I. 1-1 at 42, § 15.8; D.I. 1-2 at 41, § 15.8)

         On May 4, 2020, Mr. Wargo was served with two demands for arbitration before the

 American Arbitration Association (the “AAA”) in Wilmington, Delaware. (D.I. 1 at ¶ 9)




 D.I. 1-2) The court cites the pages of the exhibits attached to the complaint as shown on ECF
 when viewing each attachment individually. For example, the dispute resolution clauses in the
 Gulfstream Operating Agreement and the Falcon Operating Agreement can be found at D.I. 1-1
 at 42 and D.I. 1-2 at 41, respectively. “In deciding a Rule 12(b)(6) motion, a court must consider
 only the complaint, exhibits attached to the complaint, matters of public record, as well as
 undisputedly authentic documents if the complainant’s claims are based upon these documents.”
 Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010). Accordingly, the court considers the
 Operating Agreements incorporated by reference in the complaint. See id.; Reach Acad. for Boys
 & Girls, Inc. v. Delaware Dep’t of Educ., 46 F. Supp. 3d 455, 464 (D. Del. 2014).


                                                     2
Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 3 of 8 PageID #: 194




 Disassembly brought the first demand (the “Gulfstream Demand”) 5 individually and on behalf of

 Gulfstream and the second demand (the “Falcon Demand”) 6 individually and on behalf of

 Falcon. (Id. at ¶¶ 10–11) Mr. Wargo is named as a defendant in both demands as “an

 individual.” (D.I. 1-1 at 3; D.I. 1-2 at 3) Among other things, the Demands claim that Mr.

 Wargo violated fiduciary duties he owed to the respective “Members” of Gulfstream and Falcon

 and that he is liable for fraudulent inducement and misrepresentation. 7 (D.I. 1 at ¶ 13)

        Mr. Wargo asserts that he is not a “party” to the Operating Agreements and that he did

 not sign them in his “individual capacity.” (Id. at ¶¶ 16–21) Accordingly, he filed the present

 action pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57 seeking a

 declaratory judgment that he is not bound in his individual capacity by the Operating

 Agreements and, therefore, is not required to arbitrate Defendants’ claims against him. (Id. at ¶¶

 1, 6, 23–28) The complaint expressly disclaims that Mr. Wargo challenges the merits of the

 Demands for purposes of the instant suit. 8 (Id. at ¶ 13 n.1)

 III.   LEGAL STANDARD

        Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

 upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). When considering a Rule




 5
   Attached as Exhibit A to the complaint. (D.I. 1 at ¶ 10, D.I. 1-1)
 6
   Attached as Exhibit B to the complaint. (D.I. 1 at ¶ 11; D.I. 1-2)
 7
   After the parties fully briefed the pending motion, Defendants filed a “Request for Judicial
 Notice” asking this court to “take judicial notice of the . . . decisions of the [AAA] determining
 that the parties’ arbitration clause governed their disputes.” (D.I. 11) Defendants attached the
 AAA decisions to their filing. (Id., Ex. A & B) Although the AAA decisions are consistent with
 this Report and Recommendation, the court does not rely on them in making its Report and
 Recommendation. (Id. at Ex. A at 2–3, Ex. B at 2)
 8
   “Mr. Wargo disputes the allegations made in the Gulfstream and Falcon Demands. However,
 in this complaint, Mr. Wargo challenges only the Defendants’ ability to require him to arbitrate
 the claims, and therefore, Mr. Wargo does not address the assertions against him at this time, but
 reserves all rights to defend against these claims at a later date.” (D.I. 1 at ¶ 13 n.1)


                                                   3
Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 4 of 8 PageID #: 195




 12(b)(6) motion to dismiss, the court must accept as true all factual allegations in the complaint

 and view them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542

 F.3d 59, 64 (3d Cir. 2008).

        To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

 must contain a “short and plain statement of the claim showing that the pleader is entitled to

 relief.” Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

 complaint must set forth sufficient factual matter, accepted as true, to “state a claim to relief that

 is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

 v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

 allow the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged. See Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555–56.

        The court’s determination is not whether the non-moving party “will ultimately prevail,”

 but whether that party is “entitled to offer evidence to support the claims.” In re Burlington Coat

 Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

 omitted). This “does not impose a probability requirement at the pleading stage,” but instead

 “simply calls for enough facts to raise a reasonable expectation that discovery will reveal

 evidence of [the necessary element].” Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir.

 2008) (quoting Twombly, 550 U.S. at 556). The court’s analysis is a context-specific task

 requiring the court “to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

 679.

 IV.    DISCUSSION

        “Under the Declaratory Judgment Act, district courts ‘may declare the rights and other

 legal relations of any interested party seeking such declaration, whether or not further relief is or




                                                   4
Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 5 of 8 PageID #: 196




 could be sought.’” Benson v. Amguard Ins. Co., C.A. No. 16-196-LPS, 2017 WL 2672078, at *3

 (D. Del. June 21, 2017) (quoting 28 U.S.C. § 2201(a) (2012)). “[D]istrict courts have ‘unique

 and substantial discretion in deciding whether to declare the rights of litigants.’” Id. (quoting

 Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995)); see also MedImmune, Inc. v. Genentech,

 Inc., 549 U.S. 118, 136 (2007) (“The Declaratory Judgment Act provides that a court may

 declare the rights and other legal relations of any interested party, not that it must do so.”)

 (internal emphasis, citations, and quotations omitted). However, the court’s discretion “is not

 without limits.” Benson, 2017 WL 2672078, at *3 (citing Step-Saver Data Sys., Inc. v. Wyse

 Tech., 912 F.2d 643, 647 (3d Cir. 1990)). A declaratory judgment action must “have utility” and

 “be of significant practical help in ending the controversy.” Id. (internal quotations and citations

 omitted). Accordingly, a declaratory judgment action is appropriate when it “will terminate and

 afford relief from the uncertainty, insecurity, and controversy giving rise to the proceeding” but

 is “inappropriate when it is brought solely to adjudicate past conduct.” Id. (internal citations and

 quotations omitted).

        Disassembly argues that the court should dismiss the complaint for failure to state a

 plausible claim for declaratory relief because allegations therein are contradicted by the

 Operating Agreements, which are attached to and supersede the complaint. 9 (D.I. 7 at 2, 8–11)

 Mr. Wargo admits in his complaint that he signed each Operating Agreement three times and



 9
   The parties raise various other arguments regarding their respective interpretations of the
 Operating Agreements, including their respective positions about intent, the main purpose and
 scope of those agreements, and whether those agreements are ambiguous. (D.I. 7 at 2–11; D.I. 8
 at 4–8; D.I. 9 at 1–8) These arguments are not properly before the court in light of the provision
 requiring mandatory arbitration of disputes in the Operating Agreements. See Priority
 Healthcare Corp. v. Aetna Specialty Pharmacy, LLC, 590 F. Supp. 2d 663, 667–69 (D. Del.
 2008) (declining to exercise jurisdiction over a declaratory judgment action that “would
 effectively void a mutually agreed upon and enforceable” arbitration clause in the parties’
 contract).


                                                   5
Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 6 of 8 PageID #: 197




 does not dispute the authenticity of any of those signatures. (D.I. 1 at ¶¶ 18, 20; D.I. 8) More

 specifically, Mr. Wargo signed each Operating Agreement as a “Manager.” (D.I. 1 at ¶¶ 18, 20;

 D.I. 1-1 at 44; D.I. 1-2 at 43) Section 15.6 of the Operating Agreements expressly states that any

 signatory to those agreements, including a “member of Management,” is a party thereto. (D.I. 1-

 1 at 42, § 15.6; D.I. 1-2 at 41, § 15.6) Moreover, as the complaint admits, the Operating

 Agreements contain “substantively identical” dispute resolution clauses that require arbitration

 before the AAA for disputes arising out of those agreements. (D.I. 1 at ¶ 15)

        The complaint alleges that Mr. Wargo is not bound by the Operating Agreements’ dispute

 resolution clauses because he did not sign those agreements in his “individual capacity and

 therefore is not a party to” them. (Id. at ¶¶ 16–21) Mr. Wargo has pled himself out of court

 because it is clear from the face of the Operating Agreements, which are attached as exhibits to

 the complaint, that he is party to those agreements as defined in section 15.6 based on his

 signature as a “Manager.” See Vorchheimer v. Philadelphian Owners Ass’n, 903 F.3d 100, 112

 (3d Cir. 2018) (where a plaintiff’s “own exhibits contradict her allegations in the complaint, the

 exhibits control”) (citing Abcarian v. McDonald, 617 F.3d 931, 933 (7th Cir. 2010)).

        Despite the disclaimer in the complaint that Mr. Wargo is not making merits-based

 challenges to the claims in the Demands against him in the instant suit (D.I. 1 at ¶ 13 n.1), he

 argues that any interpretation of section 15.6 that would make him a party to the Operating

 Agreements “would be incompatible with the clear purpose of the . . . Operating Agreements,

 which is to establish the ‘rights and obligations of [the] Members’ and to reflect the ‘entire

 understanding among the Members.’” (D.I. 8 at 5) He also notes that section 15.6 is “buried on

 the fifteenth and sixteenth pages” of the respective Operating Agreements and is “titled ‘Other

 Rules of Construction.’” (Id.) Mr. Wargo’s assertion that he is not bound by the Operating




                                                  6
Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 7 of 8 PageID #: 198




 Agreements in his individual capacity and his argument that section 15.6 is “incompatible” with

 the “clear purpose” of Operating Agreements call for contract interpretation and go to the merits

 of the claims in the Demands that are grounded in the underlying Operating Agreements.

 Accordingly, the issues and arguments raised in Mr. Wargo’s complaint are not properly before

 this court and should be brought before the AAA, as he expressly agreed to do when he signed

 the Operating Agreements. (See D.I. 1 at ¶ 15; D.I. 1-1 at 42, §§ 15.6, 15.8; D.I. 1-2 at 41, §§

 15.6, 15.8)

        Resolving the issue of whether Mr. Wargo is bound by the Operating Agreements in his

 individual capacity in a federal declaratory judgment action would enable Mr. Wargo to use such

 an action for the “improper purpose” of avoiding a valid dispute resolution clause. See Priority

 Healthcare Corp. v. Aetna Specialty Pharmacy, LLC, 590 F. Supp. 2d 663, 667–69 (D. Del.

 2008) (noting the “public policy interest in enforcing arbitration clauses” and declining to

 exercise jurisdiction over a declaratory judgment action that “would effectively void a mutually

 agreed upon and enforceable” arbitration clause in the parties’ contract). Therefore, the court

 recommends granting Disassembly’s motion with prejudice.

  V.    CONCLUSION

        For the foregoing reasons, the court recommends GRANTING Disassembly’s motion to

 dismiss for failure to state a claim with prejudice. (D.I. 6)

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

 Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

 within fourteen (14) days after being served with a copy of this Report and Recommendation.

 Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

 pages each. The failure of a party to object to legal conclusions may result in the loss of the right




                                                   7
Case 1:20-cv-00711-LPS-SRF Document 13 Filed 02/17/21 Page 8 of 8 PageID #: 199




 to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878–79 (3d Cir. 1987).

        The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

 Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

 http://www.ded.uscourts.gov.

 Dated: February 17, 2021                                    _________________________
                                                             Sherry R. Fallon
                                                             United States Magistrate Judge




                                                 8
